Title: From George Washington to Elias Dayton, 25 July 1781
From: Washington, George
To: Dayton, Elias


                  Dear Sir
                     
                     Head Quarters near Dobbs’s ferry July 25th 1781
                  
                  I have rec’d your’s of the 23d, you must consider your present post of importance and the nearer you are to the point to be defended the greater will be its security it would therefore be more proper should the ground be eligable to pitch your Camp as near as possible to the Block than to occupy a position one or two miles either to the right or left.
                  The sending your horses to pasture even at the distance of three miles would not render you subject to the inconveniencies and the post to that hazard that might originate from your taking a similar position with the Brigade.
                  I should thank you for information whether the Letter directed to Genl Forman is forwarded and by whom.  I am Dr Sir yr
                  
                     G.W.
                  
               